Citation Nr: 0512961	
Decision Date: 05/12/05    Archive Date: 05/25/05

DOCKET NO.  94-19 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to a rating in excess of 10 percent for 
hemorrhoids.  


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The veteran had over 7 years active duty service ending in 
June 1959. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1993 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The issue on appeal was originally before the Board in 
May 1999 when it was determined that a 10% rating was 
warranted.  The appellant appealed the Board's May 1999 
decision to the United States Court of Appeals for Veterans 
Claims (hereinafter, "the Court").  By Order dated March 8, 
2001, the Court vacated part of the Board's May 1999 decision 
and remanded the case back to the Board for further action 
pursuant to a February 2001 Joint Motion for Remand by VA and 
the appellant.  The Court let stand that part of the Board's 
decision which granted a 10 percent evaluation for 
hemorrhoids.  

The issue on appeal was again before the Board in December 
2001 and in December 2003 when it was remanded both times for 
additional evidentiary development.


FINDING OF FACT

The veteran's hemorrhoids are productive of a disability 
picture which more nearly approximates constant itching.


CONCLUSION OF LAW

The criteria for entitlement to a disability evaluation of 30 
percent (but no higher) for the veteran's service-connected 
hemorrhoids have been met.  38 U.S.C.A. §§ 1155, 5107 (2002); 
38 C.F.R. Part 4, including § 4.7 and Code 7806 (2002).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA has 
issued final rules to amend adjudication regulations to 
implement the provisions of VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified as amended at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2004)).  The intended effect of 
the new regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits, 
or who attempts to reopen a previously denied claim.  

The record shows that the claimant has been notified of the 
applicable laws and regulations which set forth the criteria 
for entitlement to an increased rating for hemorrhoids.  The 
discussions in the rating decision, statement of the case, 
supplemental statements of the case and correspondence from 
the RO have informed the claimant of the information and 
evidence necessary to warrant entitlement to the benefit 
sought.  Moreover, a letter dated in March 2003 effectively 
furnished notice to the veteran of the types of evidence 
necessary to substantiate his claim as well as the types of 
evidence VA would assist him in obtaining.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

While the Board recognizes that the VCAA notice to the 
veteran was subsequent to the rating decisions which gave 
rise to this appeal, the Board finds no prejudice to the 
veteran.  He was adequately furnished the type of notice 
required by VCAA and has had an opportunity to identify 
evidence and submit evidence.  Any error resulting from VCAA 
notice subsequent to the initial rating decision was harmless 
error.  The RO's subsequent actions and notice to the veteran 
effectively cured any VCAA notice defect.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  The veteran was informed 
of the evidence necessary to substantiate his claim.  The 
provisions of VCAA have been substantially complied with and 
no useful purpose would be served by delaying appellate 
review for further notice of VCAA.  

The Board also notes that the March 2003 letter implicitly 
notified the veteran that he should submit any pertinent 
evidence in his possession.  In this regard, he was 
repeatedly advised to identify any source of evidence and 
that VA would assist him in requesting such evidence.  The 
Board believes that a reasonable inference from such 
communication was that the veteran must also furnish any 
pertinent evidence he himself may have and that the 
requirements of 38 C.F.R. § 3.159(b)(1) have been met.  The 
Board finds that all notices required by VCAA and 
implementing regulations were furnished to the veteran and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters. 

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  All available pertinent records, 
service, private, and VA, have been obtained.  The veteran 
has been afforded adequate VA examination.  The record as it 
stands includes sufficient competent evidence to decide these 
claims.  In accordance with the Joint Motion upon which the 
Court based the March 2001 vacate of the prior Board 
decision, the RO has made efforts to obtain any additional 
medical records showing treatment by a Dr. Mayer.  It appears 
that this physician was a VA examiner in the 1980's, and the 
RO has obtained all treatment records from that period.  
Although the RO noted that the records do not clearly 
identify Dr. Mayer, the Board believes that the records in 
the claims file are in fact the ones referred to in the Joint 
Motion and that no useful purpose would be served by 
returning the case to the RO for additional action.  In April 
2004, the veteran reported that he did not have anything 
further to submit in support of his claim.  Under these 
circumstances, no further action is necessary to assist the 
claimant with the claim.

Factual Background

A clinical record dated in March 1993 indicated the presence 
of minimal pruritus.  

In a May 1993 statement, the veteran reported that his 
hemorrhoids were manifested by bleeding, itching and burning.  
A separate clinical record dated in May 1993 reveals findings 
of minimal excoriation and no other pathology noted.  The 
veteran complained of itching and pain at that time.  

A VA examination in June 1993 revealed a noticeable 
erythematous area.  An anoscope revealed questionable small 
fissures with no obvious hemorrhoids.  The assessment was 
pruritus and a possible fissures.  The veteran complained of 
itching, burning and bleeding at that time.  

In September 1993 pruritus ani was noted.  No excoriation was 
found.  An anoscopy was negative.  The impression was 
pruritus ani.

In an April 1994 statement, the veteran reported the presence 
of bleeding, itching and burning which he associated with his 
hemorrhoids.  

In June 1994, it was noted that the veteran was guaiac 
negative.  

In a February 1996 statement, the veteran denied the presence 
of hemorrhoids but reported that he experienced bright red 
blood on toilet paper, itching, burning and bleeding.  

In May 1996, pruritus ani was noted.  The veteran reported 
experiencing burning, itching, and blood on toilet paper.  

In May 1996 a physician indicated that he couldn't examine 
for hemorrhoids as he was too tender.  No ulceration of 
rectum was present but ulceration of skin around the anus was 
noted.  The physician noted that bleeding was caused by 
irritated skin.  He found that the itching and burning was 
due to seepage of stool.  The diagnosis was pruritus ani or 
itchy anus.  

A clinical record dated in June 1996 included an impression 
of grade I hemorrhoids.  The veteran was complaining of 
occasional blood seen on toilet paper.  

A clinical record dated in September 1996 included an 
assessment of pruritus ani.  The veteran was noted to be 
complaining at that time of itching and blood on toilet 
paper.  

A clinical record dated in October 1996 included the 
assessment of resolving pruritus.  Some blood on toilet paper 
was reported by the itch was better.  

In November 1996, the veteran reported observing blood on 
toilet paper.  It was noted that the pruritus was much 
improved and the itching was better.  An anterior scar on the 
anus was present.  

On VA examination in September 1997, the veteran complained 
of constant pruritus ani and used hydrocortisone as 
treatment.  Physical examination showed a scar at 6 o'clock 
on the anus.  The examiner noted that pruritus ani was 
related to the veteran's hemorrhoids and fistula in ano.  He 
had blood on the toilet paper and the usual constellation of 
findings.  In an addendum dated in February 1998 the examiner 
said he was deferring to the proctologist's opinion who 
conducted a September 1997 examination as to etiology of the 
symptomatology observed.  

In September 1997, the proctologist noted a complaint of 
constant low grade itching around the anus unassociated with 
any seepage of stool.  The veteran reported occasional blood 
on the toilet paper.  Physical examination revealed some 
scarring in the skin at the anterior anal verge.  There was 
no evidence of superficial fungal infection or acute 
pruritus.  No fissures were seen.  There were normal sized 
internal hemorrhoids.  The impression was chronic pruritus 
ani without evidence of persistent soiling or hemorrhoidal 
difficulty.  The pruritus ani was not secondary to the 
hemorrhoidectomies.  

In May 1997, minimally symptomatic internal hemorrhoids were 
noted.  The veteran reported occasional blood on toilet 
paper.  

In September 1997, chronic pruritus was noted.  The veteran 
complained of itching and occasional blood on toilet paper.  
Physical examination revealed no fissures.  

A June 1998 physical examination revealed scarring in anal 
area with skin tags and internal hemorrhoids with some slight 
bleeding.  Otherwise the rectal examination was negative for 
blood.  The veteran was complaining of hemorrhoidal bleeding.  

In November 1998, it was noted that a hemoccult test was 
positive because of slight bleeding due to internal 
hemorrhoids.  The veteran had some scarring in the anal area 
with skin tags.  The impression was history of pruritus ani.  

An August 1999 private clinical record included the 
impression of status post hemorrhoidectomy with ongoing 
perianal irritation and early fissure formation.  Physical 
examination revealed some atrophy with hypertrophy along the 
inferior aspect vertically and some superficial abrasions but 
no deep fissures noted.  The veteran complained of bowel 
movements accompanied with burning and itching.  He also 
reported the presence of blood on toilet paper.  

A September 1999 clinical record references fissure 
formation.  

In September 2000, the veteran reported pruritus ani and 
fecal leakage.  He also indicated he had seen blood in the 
toilet paper.  There was no blood mixed with the stool.  
Physical examination revealed some pruritus ani.  

At the time of a September 2000 colonoscopy, some pruritus 
ani, and a fair bit of clefting of the anal skin suggestive 
of long standing pruritus was noted.  

A September 2001 rectal examination did not result in any 
pertinent findings.  

At the time of a May 2002 VA examination, the veteran 
complained of blood in his toilet tissue almost every day.  
He reported irritation and sensitivity in the rectal area.  
Physical examination revealed sensitivity in the rectal area.  
There was no external hemorrhoids.  The impression was 
history of hemorrhoids.  

A March 2002 private clinical record reveals the veteran 
complained of incontinence and occasional blood on toilet 
paper.  Physical examination revealed old scarring from 
hemorrhoids in the anus.  The most scarring appeared to be at 
6 o'clock.  The assessment was stool incontinence due to old 
hemorrhoid surgeries with scarring present. 

In September 2002, the RO granted service connection for 
impairment of sphincter control.  

At the time of a July 2002 VA examination, the veteran 
complained of blood in toilet paper.  He also reported 
constant burning and itching and used hydrocortisone cream.  
Physical examination revealed that the anal area was quite 
reddened and edematous.  There were multiple excoriations in 
and around the anal area.  The veteran complained of intense 
itching.  Internal hemorrhoids were present.  The diagnosis 
was multiple hemorrhoids, operated on with residuals.  

Criteria and analysis

The present appeal involves the veteran's claim that the 
severity of his service-connected hemorrhoids warrants a 
higher disability rating.  Disability evaluations are 
determined by the application of the Schedule For Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994). 

The veteran's service-connected hemorrhoids has been rated by 
the RO under the provisions of Diagnostic Code 7336.  Under 
this regulatory provision, a rating of 10 percent is 
warranted in cases of large or thrombotic and irreducible 
hemorrhoids, with excessive redundant tissue evidencing 
frequent recurrences.  A 20 percent evaluation is in order in 
cases of persistent bleeding and secondary anemia, or with 
fissures. 

The Board finds an increased rating is not warranted when the 
symptomatology associated with the service-connected 
hemorrhoids is evaluated under Diagnostic Code 7336.  There 
is no competent evidence of record demonstrating that the 
veteran currently has internal or external hemorrhoids which 
are manifested by persistent bleeding with secondary anemia.  
While the veteran has indicated that he observed occasional 
blood on toilet paper after toileting, there is no indication 
that such symptomatology is persistent.  The veteran himself 
is noted in the majority of the clinical records as 
describing the bleeding as occasional.  There is no competent 
evidence of record demonstrating that the veteran is anemic.  
No clinical records have included a diagnosis of anemia.  

There is some evidence of record indicating that the veteran 
has fissures.  Possible fissures was noted in June 1993.  
Early fissure formation was noted in August 1999 and fissure 
formation was reported in the September 1999 clinical record.  
Additionally, clefting was noted at the time of a September 
2000 colonoscopy.  However, on VA proctology examination in 
September 1997, it was specifically noted that the veteran 
did not have any fissures.  No fissures were reported at the 
time of the May 2002 VA examination.  Excoriation but not 
fissures was noted in May 1993 and at the time of the July 
2002 VA examination.  In September 1993, it was noted that no 
excoriation was present.  Based on the record, the Board 
finds the preponderance of the evidence demonstrates that the 
hemorrhoids are not manifested by fissures.  

The competent evidence of record demonstrates that the 
service-connected hemorrhoids are manifested primarily by 
complaints of constant itching and burning.  As noted at the 
time of the February 2001 Joint Motion, it was held that VA 
should determine if the service-connected hemorrhoids 
warrants an increased rating when evaluated under the rating 
criteria included under Diagnostic Code 7806.  This 
Diagnostic Code provides the rating criteria for evaluation 
of eczema.  Under the criteria for evaluation of eczema which 
was in effect prior to July 31, 2002, eczema with exudation, 
or itching constant, extensive lesions or marked 
disfigurement warrants a 30 percent evaluation.  

Effective August 30, 2002, the regulations pertaining to the 
rating of skin disorders were revised.  Under the revised 
rating criteria provided by Diagnostic Code 7806, a zero 
percent rating is assigned for dermatitis or eczema, 
affecting less than five percent of the entire body or less 
than five percent of exposed areas affect, and; no more than 
topical therapy is required during a period of twelve months.  
A 10 percent rating is assigned where at least five percent 
but not more than 20 percent of the entire body is affect, or 
at least 5 percent, but less than 20 percent of exposed areas 
are affected, or; intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs is required 
for a total duration of less than six weeks during the twelve 
month period.  A 30 percent rating is assigned where 20 to 40 
percent of the entire body or 20 to 40 percent of exposed 
areas are affect, or; systemic therapy such as 
corticosteroids or other immunosuppressive drugs is required 
for a total duration of six weeks or more, but not 
constantly, during a twelve month period.  The highest rating 
of 60 percent is assigned when more than 40 percent of the 
entire body or more than 40 percent of exposed areas are 
affect, or; constant or near-constant systemic therapy such 
as corticosteroids or other immunosuppressive drugs is 
required during a twelve month period.  

After reviewing the record, the Board is unable to find that 
a rating in excess of 10 percent is warranted under the new 
skin rating criteria.  The criteria regarding area affected 
have not been met, nor is there evidence of the types of 
treatment listed for the next higher rating of 30 percent 
under the new criteria. 

However, resolving all reasonable doubt in the veteran's 
favor, the Board does find that a 30 percent rating is 
warranted under the old criteria.  In this regard, the 
veteran has consistently complained of itching, and there are 
some medical references to chronic pruritus.  Although it 
appears from some reports that the itching may have improved 
on some occasions, it seems from a view of the overall 
records that the condition has been one of constant increases 
and decreases in severity.  However, despite these variations 
in the severity, the itching appears to have been constant 
during the course of the appeal.  In fact, a recent medical 
record dated in July 2002 shows complaints of intense 
itching.  His complaints were supported by clinical findings 
of a reddened and edematous anal area and excoriations.  The 
Board therefore finds that a 30 percent rating under the 
former version of Code 7806 is warranted.  However, the 
preponderance of the evidence is against a higher rating in 
view of the lack of persuasive evidence of ulceration or 
extensive exfoliation or crusting, systemic, or nervous 
manifestations, or evidence that the disorder is 
exceptionally repugnant.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that his 
service-connected hemorrhoids have resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995). 

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
more favorable decision than rendered therein. 




ORDER


Entitlement to a 30 percent rating for hemorrhoids is 
warranted.  To this extent, the appeal is granted.   


	                        
____________________________________________
	ALAN S. PEEVY 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


